Citation Nr: 1020483	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for an eye disorder, to 
include diminished visual acuity.

3.  Entitlement to service connection for arthritis, 
bilateral hips.

4.  Entitlement to service connection for residuals of a 
right foot injury, to include arthritis.

5.  Entitlement to service connection for arthritis, left 
knee, to include as secondary to residuals of a right foot 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1974.  He was awarded the Navy Commendation Medal 
with Combat Distinguishing Device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service 
connection for a left knee disorder, a right foot disorder, 
arthritis in both hips, high blood pressure, and an eye 
disorder, to include diminished visual acuity.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2008.  A transcript of the 
hearing is of record.

In an August 2008 decision, the Board disposed of several 
other issues also on appeal and remanded the remaining 
enumerated issues on appeal to the RO for further 
development.  The Board also remanded an issue of entitlement 
to service connection for varicose veins of both legs to the 
RO.  While this matter was in remand status, service 
connection was granted for disability due to varicose veins 
in a July 2009 rating decision.  This issue is therefore 
rendered moot by the RO's grant of this claim.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues involving entitlement to service connection for 
arthritis, bilateral hips, residuals of a right foot injury, 
and left knee arthritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the Veteran 
does not have a current hypertension disability. 

2.  The competent medical evidence reflects that the 
Veteran's refractive error, noted on entry and treated in 
service, was not worsened by intercurrent injury or disease, 
and that the Veteran's current eye disabilities, diagnosed as 
age related macular degeneration in both eyes, cataracts in 
both eyes and posterior vitreous detachment of the right eye, 
are neither related to service nor due to any incident 
therein.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's refractive error of both eyes was not 
aggravated by active service, nor was a superimposed injury 
or disease shown during service; other eye disorders, 
diagnosed as age related macular degeneration in both eyes, 
cataracts in both eyes and posterior vitreous detachment of 
the right eye, were neither caused nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received January 2004 and duty to assist letters 
were sent in March 2004, May 2004 and July 2004, prior to the 
March 2005 denial of these claims on the merits.  These 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, and of his and VA's respective duties.  The 
duty to assist letter, specifically notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could assist in procuring 
that evidence.  Additional notice was sent in November 2005, 
March 2006, February 2008, September 2008, May 2009 and June 
2009.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records are available for only part of the 
veteran's service period.  Multiple attempts were made to 
obtain the complete service treatment records, including 
after the Board's remand actions of August 2008 for the 
purposes of obtaining such records.  The Veteran was notified 
of the unsuccessful attempts to obtain these records and was 
told of alternatives to service department records that he 
could assist in helping the VA obtain them, in the February 
2009 duty to assist letter.  He did not respond to this 
request.  The Board finds no basis for further pursuit of 
additional service records, as all efforts were exhausted to 
locate alternative records.  38 C.F.R. § 3.159(c)(2) and (3); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  Additionally, 
the veteran has not identified any outstanding records for VA 
to obtain that were relevant to these claims and the Board is 
likewise unaware of such.  The Board is therefore satisfied 
that the RO has provided all assistance required by 38 
U.S.C.A. § 5103A.

Furthermore, VA, and private medical records were obtained 
and associated with the claims folder.  The Veteran also 
provided testimony at a Travel Board hearing held in January 
2008 at the RO.  The matter was remanded in August 2008 to 
include additional development, to include an opportunity not 
only to obtain alternates to the service treatment records, 
but also to provide the Veteran an opportunity to provide 
additional information regarding recent treatment.  Aside 
from providing from some records of eye treatment in 2008 
(received in June 2009) and a comment the same month about 
some future plans for cataract surgery, he did not respond to 
letters from September 2008, February 2009, May 2009 and June 
2009 regarding any such treatment.  Also, the Veteran did not 
clarify whether or not he received any additional VA 
treatment, since 2004.  VA records were printed out in 
September 2008 and associated with the claims folder, but are 
noted to contain records up to 2004.  Thus it appears all 
available records of VA treatment have been obtained, and he 
has not indicated having more recent treatment.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination of 
hypertension was done in February 2009, and the examiner 
determined that further examination was not needed based on 
review of the claims file, and the examination of March 2009 
for eye problems included review of the claims file and 
examination of the Veteran.  An addendum to this eye 
examination was drafted in July 2009, following review of 
additional evidence submitted.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006 and 
February 2008.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for hypertension if 
evidence shows that arthritis became manifest to a 
compensable degree (10 percent) within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  The 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's complete service treatment records are not 
available and efforts to obtain the complete records through 
alternate sources have been unsuccessful.  In October 2004, 
the National Personnel Records Center (NPRC) confirmed that 
all available service department records had been enclosed 
and no additional service treatment records were on file, in 
response to a search request for records between 1964 and 
1974.  Another NPRC response from February 2008 confirmed 
that no Naval Hospital  records from January 1974 to 
September 1974 were available.  Following the Board's August 
2008 remand to attempt to reconstruct the missing records, a 
September 2008 response from the NPRC to a request for 
records from alternate sources (sick call logs from the 
U.S.S. Calvert) confirmed that a search for such records 
revealed no additional service treatment records.  An October 
2008 response from the Naval Medical Center noted that the 
records were retired and in November 2008 it was noted that 
the request for records from May 1973 to June 1973 were sent 
to the NPRC.  A deferred rating in May 2009 suggested that a 
1973 admission to the Naval Medical Center was available 
through PIES.  Finally, subsequent to these requests for 
development, additional service treatment records from 1973 
were received in July 2009 by the NPRC.  However the other 
records from between 1964 and 1974 remain unavailable, and 
the Veteran did not provide any information about possible 
alternative sources.

Thus the Board shall consider the following issues, based on 
the evidence presently available, which does include partial 
service treatment records.  

A.  Hypertension--Factual Background & Analysis

There is no evidence of hypertension shown on the August 1955 
entrance examination.  Sitting blood pressure shown to be 
110/60  and the report of medical history was negative for 
history of high or low blood pressure.  There is also no 
evidence of elevated blood pressure or hypertension shown in 
the available service treatment records and repeated medical 
examinations up through June 1964.  The service treatment 
records and examination reports are not available for the 
Veteran's final 10 years of service, with the exception of 
records from 1973, which show surgery for varicose veins and 
right leg sebaceous cyst.  These records are negative for any 
evidence of elevated blood pressure, with readings shown to 
be well within the range of normal.  There are no available 
service treatment records after 1973. 

Post service, there is no evidence of hypertension or 
elevated blood pressure shown within the first year after 
service.  A November 2001 VA record for leg complaints noted 
that he should have a blood pressure check in one month, but 
made no pertinent findings regarding blood pressure.  The 
earliest record showing an elevated blood pressure is in a 
March 2002 VA record showing a blood pressure reading of 
147/105.  However subsequent records showed readings that did 
not reflect hypertension, including a June 2003 VA record 
showing a lower blood pressure reading of 142/76.  A February 
2004 Agent Orange examination noted a blood pressure reading 
of 168/96, with no diagnosis or history of hypertension 
reported.  

The Veteran submitted statements in April 2004, and again in 
February 2008, wherein he alleged he has high blood pressure 
as a result of the constant pressure put on him by senior 
officers and noncommissioned officers when he was aboard 
ship, and that long hours of checking equipment took a toll 
on him.  

Private medical records reveal the Veteran was followed up 
for prostate problems, with his blood pressure reading in 
January 2004 shown to be 146/88.  A March 2005 follow-up for 
prostate complaints showed a blood pressure reading of 
142/86.  Subsequent private records from 2008 address eye 
problems with no reference to any possible blood pressure 
problems.

The Veteran testified at his January 2008 Travel Board 
hearing that he had no treatment for high blood pressure in 
service, and denied any symptoms such as fainting or chest 
pains.  He did note headaches in service, which he attributed 
to hangovers.  He stated that he did have tiredness and 
shortness of breath, for which he was given "marching 
candy" to treat, and was sent back to duty.  He admitted 
that no doctor, including VA or private has ever linked his 
high blood pressure to service.  He said he was recently 
diagnosed with hypertension in 2005 or 2006.

The report of a February 2009 VA examination for hypertension 
included review of the claims file.  The examiner noted that 
the most recent records from the claims file were VA records 
from 2005.  While the records showed intermittently elevated 
blood pressure over a number of years, there was no 
established diagnosis of hypertension.  Furthermore, no 
recent records were available to determine if there was a 
current diagnosis of hypertension or high blood pressure.  
The impression was that available records did not reveal a 
diagnosis of high blood pressure or hypertension, so he was 
not examined for this condition.  

Based on a review of the foregoing, service connection for 
hypertension is not warranted.   Hypertension was not shown 
during active service, nor was it manifested within one year 
of discharge from service.   Under 38 C.F.R. 4.104, 
Diagnostic Code 7101, a compensable degree is 10 percent, 
which requires diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more, who requires continues 
medication for control.  

Although there was a record showing high blood pressure in 
March 2002, this was decades after the Veteran's period of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Again, this episode 
was transitory in nature, with subsequent blood pressure 
readings determined by the VA examiner in February 2009 to 
not meet the criteria for hypertension.  

While the Veteran did cite a recent diagnosis of hypertension 
either in 2005 or 2006 at his hearing in January 2008 , he 
failed to respond the VA's subsequent requests for additional 
evidence regarding recent treatment, as discussed above when 
addressing the VA's duty to assist.  Thus there were no 
recent records obtained regarding hypertension.  The duty to 
assist is not a one-way street. Wood v. Derwinski, 1 Vet. 
App. 190 (1991).    

The conclusion drawn by the VA examiner in the February 2009 
examination was that there is no diagnosis of hypertension, 
and the currently available records do not reflect such a 
diagnosis.  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The evidence 
fails to show a current disability of hypertension.  

The Veteran has testified that he has current hypertension.  
While he is competent to testify as to symptoms, he is not 
competent to provide medical testimony as to diagnosis.  Any 
indication from the Veteran that he has a current diagnosis 
of hypertension is outweighed by the medical evidence showing 
no current objective evidence of such a disorder.  

Again, while there was evidence of elevated blood pressure 
many years after service (in March 2002, ), there is no 
evidence of a current hypertension disability, other than the 
Veteran's lay allegations that he has hypertension, which he 
relates to service.  As noted above, the Veteran has no known 
medical training and it is therefore beyond his competency to 
provide a diagnosis.  Espiritu, supra.  Accordingly, service 
connection is not warranted on a direct basis, and the 
presumptions of 38 C.F.R. § 3.307 and 3.309 do not apply.   

In sum, the preponderance of the evidence is against a grant 
of service connection for hypertension, and the application 
of the benefit of the doubt does not apply in this instance.  

B.  Eye Disorder--Factual Background & Analysis

The Veteran contends that his current eye problems are 
related to service.  He specifically alleges that his duties 
in service resulted in eye trouble.  

There is no evidence of eye problems shown on the August 1955 
entrance examination, other than evidence of defective vision 
of 20/30 in the right eye and 20/60 in the left eye that was 
correctable 20/20 for both eyes.  The report of medical 
history was positive for a history of eye trouble and the 
Veteran acknowledged having worn glasses.  A May 1959 
reenlistment examination included a summary of defects, 
including a visual defect of compound myopia-astigmatism 
correctable to 20/20 for both eyes.  Uncorrected vision in 
this examination was 20/70 in the right eye and 20/100-1 in 
the left eye.  A June 1964 reenlistment examination revealed 
defective vision of the right eye (OD) of 20/50 and left eye 
(OS) of 20/40, both corrected to 25/25 by pin hole.  The 
report of medical history was positive for eye problems and 
for having worn glasses.  None of the available examinations 
or service treatment records shows evidence of any injury or 
diseases of the eyes during active service.  The service 
treatment records from 1974 focused on varicose vein 
problems, with no pertinent findings regarding the eyes.  The 
records do reflect that the Veteran did have exposure to 
flying metal fragments, as he was treated in April 1961 for a 
wound in his left arm caused by a flying metal chip.  There 
was no mention of any injury to the eye.  

There is no evidence of treatment for eye problems for many 
years after service.  The post service records prior to 2008 
are negative for any findings regarding the eyes.

The Veteran submitted statements in April 2004 and again in 
February 2008, wherein he alleged his eyesight was affected 
by various conditions aboard ship.  He indicated he was 
issued his first pair of glasses in service, which were 
replaced several times by stronger lenses.  He further 
elaborated on the alleged cause of his eye problems in his 
January 2008 Travel Board hearing.  He indicated that he was 
recently diagnosed with a detached retina that affected 
vision in both eyes.  He attributed this condition to getting 
foreign bodies into his eye while serving aboard ships, 
including the U.S.S. Calvert.  He indicated particles would 
get in his eyes while working on machinery and that he 
sometimes went to sick bay where he was issued a patch for 
his eye.  He reported that the detached retina was diagnosed 
in 2006 by a private doctor.    

The report of a February 2009 VA examination for the eye 
included review of the claims file.  No eye injury was noted 
in the service treatment records, although it was noted that 
he received chloraquinine (anti malaria drug) on a 
preventative basis in April 1964, 14 days prior to 
deployment.  The Veteran reported that in June 2008 he was 
assessed with retinal degeneration and cataracts of both 
eyes.  The treating doctor said that he should not have 
cataract surgery yet.  He was prescribed over the counter 
vitamins.  The Veteran noticed heavy floaters and occasional 
flashes of light the previous summer, with symptoms having 
improved.  He denied ocular pain or diplopia.  The onset was 
June 2008.  His past occupational history was significant for 
metal chips in the eye several times in service.  There was 
no surgery.  Following examination of both eyes, which 
included visual examination, slit lamp and fundoscopic 
examination, the examiner diagnosed non-exudative age related 
macular degeneration, OS greater than OD, with reduced visual 
acuity; moderate mixed cataract OS greater than OD with 
reduced visual acuity and posterior vitreous detachment 
(PVD), OD (cause of floaters/flash).  

After reviewing the Veteran's claims file and examining the 
Veteran, the examiner was of the opinion that it is less 
likely than not that the Veteran's current eye conditions as 
listed above are related to his period of military service.  
On examination, the examiner found no residual disabilities 
related to particulate matter getting in the eyes.  The 
rationale was as follows.  Age related macular degeneration 
is by definition, age related.  It is also highly correlated 
with a history of tobacco smoking.  It cannot be caused by 
foreign bodies to the ocular surface.  The type of cataract 
the Veteran had was also characteristic of age related 
cataract.  The PVD was also noted to be a common age related 
occurrence and can also occur after substantial blunt trauma, 
of which the Veteran had no history.

Subsequent to this examination, the Veteran submitted private 
treatment records from 2008, which showed that he was seen 
for eye complaints in August 2008.  Diagnoses included: 
cataract; nuclear sclerosis, both eyes and macular 
degeneration both eyes, dry and mild, and vitreous 
detachment, OS.  No opinion as to causation was given. 

A July 2009 VA examination addendum by the eye examiner 
included claims file review, including these additional 
records from 2008.  The examiner concluded that there was not 
any new information or reason for another examination related 
to the claimed condition.

Based on a review of the foregoing, service connection for an 
eye disorder is not warranted. 

First the Board notes that the evidence reflects that the 
Veteran had a refractive error (myopia and astigmatism) that 
was noted as defective vision on entry, and throughout 
service resulted in stronger lenses being prescribed.  
Because there was a preservice history of defective vision, 
and documented use of corrective lenses noted prior to entry 
to service, the presumption of soundness is rebutted in this 
instance.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  38 C.F.R. §§ 3.303(c), 
4.9.  If, during an individual's military service, 
superimposed disease or injury does occur, service-connection 
may indeed be warranted for the resultant disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental, or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

With regard to the refractive error, there is no evidence to 
suggest that this was aggravated by a superimposed injury or 
disease during service.

Here, the service treatment records were silent for a 
superimposed injury on the eyes, or of any eye disease.  
While the Veteran did describe having been subjected to 
particles getting in his eyes while performing his duties in 
service, and he is competent to describe such incidents, he 
is not competent to provide an opinion linking his current 
eye problems to such incidents, to include whether his 
refractive error (noted in service) was worsened from the 
particle exposure.  Such an opinion requires medical 
expertise.  See Espiritu, supra.  

The competent findings and opinion from the VA eye 
examination in February 2009, took into account his history 
of having metal chips in his eyes, and determined that he had 
no residual disability resulting from particulate matter in 
his eyes.  Such opinion reflects that no worsening of the 
refractive error took place from superimposed injury, as no 
residuals from the injury were found.  

Regarding the other eye disabilities now present besides 
refractive error, the examiner provided an opinion that the 
current findings in his eyes, diagnosed as age related 
macular degeneration, cataracts in both eyes and posterior 
vitreous detachment (OD), were less likely than not related 
to any incident in service (to include the particles in the 
eye), and were more than likely age related.  The Veteran has 
not submitted any competent medical evidence to rebut this 
unfavorable medical opinion, but instead has relied on his 
lay contentions to support this claim.  

In sum, the preponderance of the evidence is against a grant 
of service connection for any eye disorder currently 
manifested, and the application of the benefit of the doubt 
does not apply in this instance.  


ORDER

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.


REMAND

As for to the remaining issues of entitlement to service 
connection for the claimed bilateral hip disabilities, left 
knee disability and right foot disability, the VA examination 
conducted in February 2009 to address the nature and etiology 
of these claimed disabilities does not appear to have 
complied with the directives of the Board's remand.  
Specifically, while the examiner reports having reviewed the 
claims file, the opinion reached concerning each of these 
claimed disabilities was that service-connection is not 
warranted, based on there being no documentation of any of 
these claimed disabilities shown in the claims file.  

A review of the claims file reflects that there is 
documentation pertaining to each of these disabilities in the 
claims folder, to include right hip and leg complaints 
(presumably including the right knee, foot and ankle) shown 
in November 2001, bilateral knee pain in March 2002, and left 
hip pain in February 2003.  The February 2003 record also 
noted an old scar over the feet from an accident, which lends 
support to the Veteran's lay contentions regarding an 
inservice accident when he reportedly slipped on a V-belt of 
a landing craft, and injured his right foot.  The Board notes 
that the Veteran's lay contentions also allege his orthopedic 
complaints stem from "wear and tear" of his lower 
extremities from walking up and down ladders and performing 
general duties aboard ship.  

A February 2004 Agent Orange examination is noted to show 
right hip and leg pain said to date to the 1960's.  
Subsequent records address left knee osteoarthritis 
culminating in a total knee replacement in April 2005.  A 
January 2008 doctor's letter discussed a history of problems 
with arthritis in the knees and bilateral hip pain, and 
provided an opinion that appears to indicate that these 
conditions were likely related to the Veteran's service.  
Also documented is the Veteran's lay testimony regarding 
causation of all the claimed conditions, as well as 
observable evidence of an apparently abnormal right foot by 
appearance.  

In the opinion provided, it appears that the examiner has 
disregarded all of this documentation.  Accordingly, the 
Board has come to the conclusion that the claims file was not 
reviewed in accordance with the Board's remand directive.  
Thus reexamination is necessary to ensure compliance with the 
Board's remand directives of August 2008. 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Here, it does not appear 
that the AOJ carried out all of the specific REMAND 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
Veteran identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for problems with his right 
foot, left knee and bilateral hips.  The 
Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

2.  Following completion of the additional 
development requested above, the veteran 
should be scheduled for a VA 
examination(s) conducted by an appropriate 
specialist(s), to determine the nature and 
severity of the claimed disabilities 
affecting his right foot, left knee and 
bilateral hips.  The claims file must be 
reviewed in connection with the 
examination.  A notation to the effect 
that this records review took place should 
be included in the report of the examiner.  
All indicated studies should be performed, 
including X-rays, and all manifestations 
of current disability should be described 
in detail.  The examiner should address 
the following:

A.	 Does the Veteran have any current, 
chronic disability or disabilities 
affecting his right foot, left knee , 
left hip and/or his right hip?  

B.	 If so, is it at least as likely as 
not (i.e., at least a 50/50 
probability) that any such disability 
began in service or was the result of 
any incident in service?  In 
answering this question, the examiner 
must address the Veteran's lay 
history describing "wear and tear" 
from walking on steel decks and going 
up and down ladders in service, as 
well as the incident where he claims 
to have injured his right foot 
slipping on the V-belt of a landing 
craft ramp.  

C.	The examiner should opine as to 
whether it is at least as likely as 
not that any currently diagnosed 
arthritis is related to trauma in 
service, or is due to the natural 
aging process.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for service connection for 
disabilities affecting his right foot, 
left knee and bilateral hips.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the criteria for 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


